_J<                Case 7:17-cv-00239-KMK Documen~ 47 Filed 03/19/20 Page 1 of   6
      'il ~- L .




      the plaintiff, KERRY KOTLER, dated                      12, 2020, and acco

      ing Memorandum of Law, also dated

      plaintiff, appearing pro-se, will                   the Court on the

      of April, 2020, at 9:30 o'clock in the forenoon of said day

      as soon thereafter as he may be hea d, at the United States                     9-   •


      District Court, Southern District
                                                     1
                                                    o f New   York, at the Unit~

      States Courthouse, located at 500 P~arl Street, New York, N

      York, for an Order pursuant to the t ederal Rules of Civil P

      cedure, Rules 52 and 60, reinstatin              plaintiff's retaliatio

      and due process related claims agai ~ st the defendants; and

      granting an extension of time for t h e plaintiff to effectua e

      service of the Complaint upon defen~ ant K. CHAUVIN; and for

      such other and further relief as th+ Court deems just and pr per.



      Dated: March 12, 2020
             Marcy, N.Y.
                                                                             se) --

                                                                 Psych. Center

                                           Marcy,                13403
